CORRECTED NOTICE OF ALLOWANCE
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Bicks on 2 May 2022.

The application has been amended as follows: 
-Replace claim 23 with the following:
A method for reducing microbiological contamination in a closed chamber in a container, comprising the steps of:
providing a container having a container body filled with contents, a cap and a head of the container body, the cap and the head forming the closed chamber between the cap and the contents; and 
providing a germicidal medium in the closed chamber, the germicidal medium being a liquid when provided into the closed chamber.

-Replace claim 26 with the following:
A method for reducing microbiological contamination in a closed chamber in a container, comprising the steps of:
providing a container having a container body filled with contents, a cap and a head of the container body, the cap and the head forming the closed chamber between the cap and the contents;
providing a germicidal medium in the closed chamber, the germicidal medium being a liquid when provided into the closed chamber; and
the liquid is at least partially vaporized and then condensed at least once in the closed chamber.

-Amend claim 33 to depend on --claim 32-- instead of “claim 33”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774